Citation Nr: 0929888	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
kidney stones, multiple urinary tract infections, prostate 
hypertrophy, atrial fibrillation with sick sinus syndrome 
with pacemaker status post-atrioventricular nodal ablation, 
and dementia, claimed to be as a result of medical treatment 
at the Department of Veterans Affairs Medical Center (VAMC) 
in West Palm Beach, Florida. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for kidney stones, multiple urinary tract 
infections, prostate hypertrophy, atrial fibrillation with 
sick sinus syndrome with pacemaker status post-
atrioventricular nodal ablation, and dementia. 

In June 2008, the Veteran and his daughter testified before 
the undersigned Veterans Law Judge, seated at the RO in St. 
Petersburg, Florida.  A transcript of the hearing has been 
associated with the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

The November 2008 Board remand noted that the Veteran first 
began care at the VAMC in West Palm Beach, Florida in 1994 or 
1995.  The November 2008 Board remand instructed the AMC to 
identify, obtain, and associate with the claims file the 
Veteran's VA treatment records dated prior to March 29, 2000.  
Specifically, the AMC was instructed to obtain VA treatment 
records pertaining to a syncopal event or stroke in 1996, 
admission for a fall in 1998, recurrent episodes of dizziness 
from 1996 to 2004, diagnosis of kidney stones and complaints 
and treatment of urinary tract infections in 2000.  The AMC 
was instructed to obtain VA treatment records pertaining to 
visits to the Veteran's primary care physician at the VAMC in 
West Palm Beach, Florida for complaints of nocturia and 
urinary tract infections.  The AMC was also instructed to 
obtain VA treatment records pertaining to treatment for 
urinary tract infections at the VAMC in Long Beach, Florida.  

Subsequent to the November 2008 Board remand, the AMC sent 
the Veteran a letter also dated in November 2008.  The AMC 
requested that the Veteran identify any relevant treatment 
records that were pertinent to his claim and requested that 
the Veteran identify all VA medical facilities that treated 
him prior to March 29, 2000.

The Veteran's representative submitted a statement dated in 
November 2008 informing the AMC that his interpretation of 
the November 2008 Board remand was that VA would obtain the 
cited records.  The representative stated that he would 
attempt to obtain the records.  The representative also 
submitted a statement dated in December 2008 informing the 
AMC that he had nothing further to add to his appeal.  

Undated documents indicate that the AMC sought treatment 
records from the VAMCs in Long Beach, Florida and Tampa, 
Florida.  It appears that the AMC also sought treatment 
records at the VAMC in Washington; however, as there is no 
current listing for a VAMC in Washington, Florida, it is 
unclear to the Board if the AMC intended to search for 
treatment records from the VAMC in West Palm Beach, Florida 
instead.  The undated documents reveal that no records were 
found at any of the locations.  

There is no indication that the AMC sought treatment records 
from the VAMC in West Palm Beach, Florida, as instructed in 
the November 2008 Board remand.  Thus, on remand the AMC 
should obtain and associate the above-referenced treatment 
records from the VAMC in West Palm Beach, Florida.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).

Further, the Board notes that at the time of the Veteran's 
June 2008 hearing before the Board, his daughter, who is a VA 
physician, reported that the Veteran was treated at an 
outlying VA clinic in Riviera Beach, Florida.  The Board 
notes, however, that there is no current listing for a VAMC, 
an outpatient clinic (OPC), or a community-based outpatient 
clinic (CBOC) in Riviera Beach, Florida.  The Board further 
notes that the city in which the VAMC in West Palm Beach is 
located is Riviera Beach.  On remand, the AMC should contact 
the Veteran to clarify if he received VA or private treatment 
at an outlying clinic in Riviera Beach, Florida.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008).  As such, the Board finds that the 
prudent and thorough course of action is to obtain medical 
opinions and/or provide the Veteran additional VA 
examinations after the above-cited treatment records are 
obtained and associated with the claims file, to determine 
whether it is at least as likely as not that that VAMC failed 
to exercise the degree of care that would have been expected 
of a reasonable health-care provider by not properly 
evaluating the Veteran's symptoms and conducting insufficient 
work-ups resulting in additional disabilities to the Veteran 
including kidney stones, multiple urinary tract infections, 
prostate hypertrophy, atrial fibrillation with sick sinus 
syndrome with pacemaker status post-atrioventricular nodal 
ablation, and dementia.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).




Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and clarify if 
he received VA or private treatment at 
an outlying clinic in Riviera Beach, 
Florida.  If an affirmative response is 
received as to private treatment, 
advise the Veteran that he may submit 
his treatment records or he may submit 
a completed VA Form 4142, Authorization 
and Consent to Release Info to the VA, 
for the VA to obtain and associate his 
treatment records with the claims file.  
If an affirmative response is received 
as to VA treatment, attempt to locate 
an outlying VA clinic in Riviera Beach, 
Florida and obtain and associate the 
Veteran's treatment records with the 
claims file.  Any and all responses 
from the Veteran should be documented 
in the claims file.  

2.  Obtain and associate with the 
claims file the Veteran's records from 
the VAMC in West Palm Beach, Florida, 
dated prior to March 29, 2000.  

Specifically, obtain and associate VA 
treatment records pertaining to a 
syncopal event or stroke in 1996, 
admission for a fall in 1998, recurrent 
episodes of dizziness from 1996 to 
2004, diagnosis of kidney stones and 
complaints and treatment of urinary 
tract infections in 2000, and VA 
treatment records pertaining to visits 
to the Veteran's primary care physician 
at the VAMC in West Palm Beach, Florida 
for complaints of nocturia and urinary 
tract infections.

To the extent there is an attempt to 
obtain records that is unsuccessful; 
the claims file should contain 
documentation of the attempts made.  
The Veteran, and his representative, 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After the above-cited treatment 
records have been obtained and 
associated with the Veteran's claims 
file, forward the claims file to the 
four examiners who conducted the VA 
examinations in January 2006, as to the 
Veteran's general health, genitourinary 
system, heart, and neurological system.  
The examiners should offer addenda to 
their January 2006 opinions, 
considering any new evidence of record, 
including but not limited to the 
medical records from the West Palm 
Beach VAMC discussed in paragraph 2, 
and the medical opinion provided by Dr. 
Von Zabern during the June 12, 2008 
Travel Board hearing (see June 12, 2008 
Hearing Transcript).  The addenda must 
discuss:

a)  whether the VA health care 
providers failed to exercise the degree 
of care that would have been expected 
of a reasonable health-care provider by 
not properly evaluating the Veteran's 
symptoms and conducting insufficient 
work-ups resulting in additional 
disabilities to the Veteran including 
kidney stones, multiple urinary tract 
infections, prostate hypertrophy, 
atrial fibrillation with sick sinus 
syndrome with pacemaker status post-
atrioventricular nodal ablation, and 
dementia;

b)  whether the additional disabilities 
were the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the hospital care or medical or 
surgical treatment;

c)  whether the proximate cause of any 
additional disability was an event not 
reasonably foreseeable.

If the examiners who conducted the 
January 2006 VA examinations are not 
available, schedule the Veteran for 
additional appropriate examinations and 
have those new examiners address the 
question noted above, considering all 
evidence of record.  

The claims file must be made available 
to the examiners for review in 
conjunction with the opinions and/or 
examinations, and the examiners must 
indicate in their examination reports 
that the claims file was reviewed, 
including but not limited to the 
medical records from the West Palm 
Beach VAMC discussed in paragraph 2, 
and the medical opinion provided by Dr. 
Von Zabern during the June 12, 2008 
Travel Board hearing (see June 12, 2008 
Hearing Transcript).  A complete 
rationale should be provided for all 
opinions given.  The opinions should be 
based on examination findings, 
historical records, and medical 
principles.  The examiners should fully 
articulate a sound reasoning for all 
conclusions made, including 
explanations for any difference of 
opinion(s) with Dr. Von Zabern's 
testimony.

If the Veteran is scheduled for 
additional VA examinations, he should 
be advised of the consequences of his 
failure to report for the scheduled 
examinations, pursuant to 38 C.F.R. § 
3.655 (2008).  The file must be 
properly documented regarding any 
notifications to the Veteran as to the 
scheduled examinations.

4.  Readjudicate the Veteran's claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 for kidney stones, 
multiple urinary tract infections, 
prostate hypertrophy, atrial 
fibrillation with sick sinus syndrome 
with pacemaker status post-
atrioventricular nodal ablation, and 
dementia, claimed to be as a result of 
medical treatment at the VAMC in West 
Palm Beach, Florida, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



